 
EXHIBIT 10
Chemed Corporation
Form of Stock Option Grant – 2015


Date


Name
Address
City, State ZIP Code


Dear ,
In accordance with the 2015 Stock Incentive Plan (the “Plan”) of Chemed
Corporation (the “Corporation”), you are hereby granted an option to purchase
______ shares of the capital stock, par value $1.00 per share, of the
Corporation upon the following terms and conditions.


(1) The purchase price shall be $_______per share. Payment thereof shall be made
in cash or, subject to the next sentence, by delivery to the Corporation of
shares of capital stock of the Corporation which shall be valued at their Fair
Market Value on the date of exercise, or in a combination of cash and such
shares. Your right to pay the purchase price, in whole or in part, by delivery
to the Corporation of shares of capital stock of the Corporation is expressly
subject to temporary or permanent revocation or withdrawal at any time and from
time to time by action of the Board of Directors of the Corporation without any
requirement that advance notice of such revocation or withdrawal be given to
you.


(2) Subject to the provisions of paragraphs (3) and (7), this option is
exercisable in whole or in part at any time and from time to time as follows:


__________ Shares on or after [Date]


__________ Shares on or after [Date]


__________ Shares on or after [Date]


Once an installment becomes exercisable, it may be exercised at any time in
whole or part until the expiration or termination of this option. Neither this
option nor any right hereunder may be assigned or transferred by you, except by
will, the laws of descent and distribution, pursuant to a qualified Domestic
Relations order, or to a permitted transferee. It may be exercised during your
life only by you or by a permitted transferee. Within fifteen (15) months after
your death it may be exercised only by your estate, by a permitted transferee,
or by a person who acquired the right to exercise the option by bequest or
inheritance or by reason of your death. At the time of each exercise of this
option, you or the person or persons exercising the option shall, if requested
by the Corporation, give assurances, satisfactory to counsel to the Corporation,
that the shares are being acquired for investment and not with a view to resale
or distribution thereof and assurances in respect of such other matters as the
Corporation may deem desirable to assure compliance with all applicable legal
requirements.


(2)
This option, to the extent that it shall not have been exercised, shall
terminate when you cease to be an employee of the Corporation or a Subsidiary,
unless you cease to be an employee because of your resignation with the consent
of the Incentive Committee or because of your death, incapacity or retirement
under a retirement plan of the Corporation or a Subsidiary. If you cease to be
an employee because of such resignation, this option shall terminate upon the
expiration of three months after you cease to be an employee, except as provided
in the next sentence. If you cease to be an employee because of your death,
incapacity or retirement under a retirement plan of the Corporation or a
Subsidiary, or if you cease to be an employee because of your resignation with
the consent of the Incentive Committee and die during the three-month period
referred to in the preceding sentence, this option shall terminate fifteen (15)
months after you ceased to be an employee. Where this option is exercised more
than three months after termination of employment, as aforesaid, only those
installments which shall have become exercisable prior to the expiration of
three months after you ceased to be an employee, whether by death or otherwise,
may be exercised. A leave of absence for military or governmental service or for
other purposes shall not, if approved by the Incentive Committee be deemed a
termination of employment within the meaning of this paragraph (3), provided,
however, that this option may not be exercised during any such leave of absence.
Notwithstanding the foregoing provisions of this paragraph (3) or any provision
of the Plan, this option shall not be exercisable after the expiration of five
years from the date this option is granted.



 
71

--------------------------------------------------------------------------------

 
 
(3) Upon the occurrence of a Change in Control (as defined in the Chemed
Corporation Change in Control Severance Plan, the “CIC Severance Plan”), the
Corporation shall cause the surviving entity to issue replacement options or
stock appreciation rights in the surviving entity’s common stock (“Replacement
Award”). Such Replacement Award shall provide you with substantially the same
economic value and benefits as provided by this option, including (i) an
aggregate purchase price equal to the aggregate purchase price of this option,
(ii) an aggregate spread determined immediately after such Change in Control
equal to the aggregate spread of this option as determined immediately prior to
such Change in Control, and (iii) a ratio of purchase price to the Fair Market
Value of the shares subject to such Replacement Award, as determined immediately
after the Change in Control, that is equal to the ratio of the purchase price of
this option to the Fair Market Value of the Corporation’s Capital Stock, as
determined immediately prior to the Change in Control. Notwithstanding anything
to the contrary contained herein, the substitution of the Replacement Award for
this option shall be done in a manner that complies with Section 409A of the
Code. To the extent such Replacement Award is not fully exercisable, it shall
become exercisable on the date this option would otherwise have become
exercisable under the terms of this option, subject to your continued employment
with the surviving or successor entity through such date, provided, however,
that such Replacement Award will become exercisable immediately if your
employment is terminated by the surviving or successor entity without Cause or
by you for Good Reason (as defined in the CIC Severance Plan). Such Replacement
Award shall become exercisable immediately prior to any transaction with respect
to the surviving or successor entity (or parent or subsidiary company thereof)
of substantially similar character to a Change in Control. Upon such
substitution, this option shall terminate and be of no further force and effect,
provided however that if such Replacement Award is not issued for any reason or
if the common stock of the surviving entity is not publicly traded on a United
States exchange at the date of the Change in Control, then this option shall
become exercisable in full upon the occurrence of the Change in Control. By
accepting this grant, you explicitly agree that, to the extent there is a
conflict between the terms of this Section 4 and the CIC Severance Plan or the
Plan, the terms of this Section 4 shall apply.


(5) The number and class of shares or other securities covered by this option
and the price to be paid therefore shall be subject to adjustment as, and under
the circumstances, provided in Section 8 of the Plan.


(6) This option may be exercised only by serving written notice on the Secretary
or Treasurer of the Corporation. The Corporation shall deliver the shares to you
against payment; provided, however, no share shall be issued or transferred
pursuant to this option unless and until all legal requirements applicable to
the issuance or transfer of such shares have, in the opinion of the counsel to
the Corporation, been complied with. Any Federal, state or local withholding
taxes applicable to any compensation you may realize by reason of the exercise
of the option or any subsequent disposition of the shares acquired on exercise
shall, upon request, be remitted to the Corporation or the Subsidiary by which
you are employed at the time of exercise or sale, as the case may be. You shall
have the rights of a stockholder only as to stock actually delivered to you


(7) If you are or become an employee of a Subsidiary, the Corporation’s
obligations hereunder shall be contingent on the approval of the Plan and this
option by the Subsidiary and the Subsidiary’s agreement that (a) the Corporation
may administer the Plan on its behalf, and (b) upon the exercise of the option,
it will purchase from the Corporation the shares subject to the exercise at
their Fair Market Value on the date of exercise, such shares to be then
transferred by the Subsidiary to the holder of this option upon payment by the
holder of the purchase price to the Subsidiary. Where appropriate, such approval
and agreement of the Subsidiary shall be indicated by its signature below. The
obligation of the Subsidiary so undertaken may be waived by the Corporation.


(8) The Plan is hereby incorporated by reference. Each term which is defined in
the Plan and used in this option shall have the same meaning in this option as
it has in the Plan. This option is granted subject to the Plan and, unless
otherwise stated herein, shall be construed to conform to the Plan. The
Corporation may cancel, forfeit or recoup any rights or benefits of, or payments
to, you hereunder, including but not limited to any Capital Stock issued by the
Corporation upon exercise of this option or the proceeds from the sale of any
such Capital Stock, under any current or future compensation recovery policy
that it may establish and maintain from time to time to meet listing
requirements that may be imposed in connection with the Dodd-Frank Wall Street
Reform and Consumer Protection Act or otherwise.
 

    Very truly yours,                 CHEMED CORPORATION                 By:    
      Naomi C. Dallob   Receipt Acknowledged:     Chief Legal Officer   Employee
       

 
 
72